.:c.·   •   'A0245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of 1



                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                  V.                                         (For Offenses Committed On or After November 1, 1987)


                               Marciano Martinez-Pacheco                                     Case Number: 3:19-mj-21592

                                                                                             Robert C Schlein
                                                                                             Defendant's Attorney


             REGISTRATION NO. 84618298

             THE DEFENDANT:
              IZI pleaded guilty to count(s) 1 of Complaint
                                                       ~~~___::_~~~~~~~~~~~~~~~~~~~~~~~




              D was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                  Nature of Offense                                                               Count Number(s)
             8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                     1

              D The defendant has been found not guilty on count( s)                 ~~~~~~~~~~~~~~~~~~~




              D Count(s)                                                                      dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                           Ch TIME SERVED                                D                                        days

              IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
              IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the   defendant's possession at the time of arrest upon their deportation or removal.
              D     Court recommends defendant be deported/removed with relative,                          charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Frida~ril    12, 2019
                                                                                         Date of Imposition of Sentence


            Received
                                 ·~,~'\';:/
                              _,Y ,. )
                          ~---~....,...."---~~~~~~-
                          DUSM

                                                                 FILED
                                                                                             liLV
                                                                                         HONORABLE F. A. GOSSETT III
                                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                 Apr 12 2019
            Clerk's Office Copy                           CLERK, U.S. DISTRICT COURT                                                     3:19-mj-21592
                                                       SOUTHERN DISTRICT OF CALIFORNIA
